Case 1:15-cv-00662-TSE Document 181-5 Filed 03/08/19 Page 1 of 4




              Wikimedia Foundation v. NSA
              No. 15-cv-0062-TSE (D. Md.)




     Plaintiff’s Exhibit 5
         Case 1:15-cv-00662-TSE Document 181-5 Filed 03/08/19 Page 2 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


WIKIMEDIA FOUNDATION,

         Plaintiff,

         v.                                                       No. 15-cv-00662-TSE

NATIONAL SECURITY AGENCY /
CENTRAL SECURITY SERVICE, et al.,

         Defendants.



                      SECOND DECLARATION OF EMILY TEMPLE-WOOD

              I, Emily Temple-Wood, declare:

   1.         I am a U.S. citizen and resident of Downers Grove, Illinois, over the age of eighteen. I

have personal knowledge of the facts stated in this declaration, and, if called to testify, I could

and would testify competently thereto. I am providing this declaration in my capacity as a

Wikimedia Foundation, Inc. (“Wikimedia”) community member. I am not an employee or

contractor of Wikimedia.

    I.        Background

   2.         My earlier declaration in this litigation attested to the relationship between Wikimedia

and its users; the importance of Wikimedia’s non-U.S. readers and contributors to U.S. users like

myself; the importance of anonymity to Wikimedia users; and obstacles that other users and I

face in bringing suit.

   3.      As detailed in that declaration, since April 2007, I have been both a reader and an editor

of the English Wikipedia. I have created nearly 400 articles on Wikipedia and have edited

thousands more.
         Case 1:15-cv-00662-TSE Document 181-5 Filed 03/08/19 Page 3 of 4



   II.     Contributing to Wikimedia While Outside of the United States

   4.      Throughout my time as a member of the Wikimedia community, I have traveled to

numerous countries outside of the United States, including for the purpose of attending

Wikimedia conferences abroad.

   5.      As a U.S. citizen traveling abroad, I have continued to serve as an editor of the English

Wikipedia. While outside of the United States, I have edited hundreds of Wikipedia articles,

including:

   •       Cherney incision, https://en.wikipedia.org/wiki/Cherney_incision (edited from
           Mexico);
   •       Urethral diverticulum, https://en.wikipedia.org/wiki/Urethral_diverticulum (edited from
           Mexico);
   •       X-linked recessive hypoparathyroidism, https://en.wikipedia.org/wiki/X-
           linked_recessive_hypoparathyroidism (edited from Mexico);
   •       Lucie Randoin, https://en.wikipedia.org/wiki/Lucie_Randoin (edited from Mexico);
   •       Birt-Hogg-Dubé syndrome, https://en.wikipedia.org/wiki/Birt%E2%80%93
           Hogg%E2%80%93Dub%C3%A9_syndrome (edited from Hong Kong);
   •       Wikipedia talk:WikiProject Women scientists: Difference between revisions,
           https://en.wikipedia.org/w/index.php?title=Wikipedia_talk:WikiProject_Women_scient
           ists&diff=prev&oldid=567822352 (edited from Hong Kong); and
   •       Endometrial cancer, https://en.wikipedia.org/wiki/Endometrial_cancer (edited from the
           United Kingdom).

   6.      While traveling abroad, I have edited Wikipedia articles from my pseudonymous

account.

   7.      While traveling abroad, I have removed sensitive items within Wikipedia pages from

public view in my capacity as an English Wikipedia administrator.

   8.      I have also witnessed dozens of individuals whom I believe to be U.S. citizens or

permanent residents edit Wikipedia articles while they, too, are outside of the United States.




                                                  2
         Case 1:15-cv-00662-TSE Document 181-5 Filed 03/08/19 Page 4 of 4



   9.     I intend to continue traveling abroad on at least an annual basis. During these travels, I

also intend to continue editing Wikipedia articles.

   10.    As a Wikipedia user, I am concerned about government surveillance, including

Upstream surveillance of my communications while abroad with Wikimedia servers in the

United States. See also First Declaration of Emily Temple-Wood ¶ 20.

  III.    Upstream Surveillance Impairs My and Other U.S. Users’ Ability to Exchange
          Information with Wikimedia’s Foreign Readers and Editors

   11.    As detailed in my earlier declaration, my interest in contributing to Wikipedia is based

in part on my ability to reach an international audience, and I also read and benefit from the

contributions of non-U.S. users on a wide array of topics.

   12.    NSA surveillance, including Upstream surveillance, threatens the anonymity and

privacy of Wikimedia community members, and that threat discourages individuals from

engaging with the Wikimedia Projects.

   13.    The loss of foreign readers and editors is a direct detriment to me and to the Wikimedia

community at large. When foreign users are less willing to read Wikimedia Project pages, I and

other community members lose potential readers of our original content and other contributions

to the Projects. When foreign users are less willing to contribute to Wikimedia Project pages, I

and other community members are unable to read and benefit from their contributions.


          I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

          Executed on March 8, 2019, in Downers Grove, Illinois.




                                                      Emily Temple-Wood


                                                 3
